                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

JACQUELINE MILLER,

               Plaintiff,

v.                                                                    No. 1:21-cv-00555-KG-KK

VILLAS UPTOWN, et al.,

               Defendants.

                  MEMORANDUM OPINION AND ORDER OF DISMISSAL

        THIS MATTER comes before the Court on pro se Plaintiff’s Addendum, Doc. 7, filed June

23, 2021 (“First Addendum”) and Plaintiff’s Addendum to Villas Uptown, Doc. 8, filed July 13,

2020 (“Second Addendum”).

        Plaintiff alleged that she "went every single to window & pretty much at SS[A] and was

told 2% 100% you will not get more than you have" and "went to Wells Fargo and was told ... we

won't steal your money." Civil Rights Complaint Pursuant to 42 U.S.C. § 1983 at 2-3, Doc. 1,

filed June 16, 2021 ("Complaint"). Plaintiff also alleged "SS[A] taking my money and job titles

so I got nothing much," and "Wells Fargo stealing my SSI." Complaint at 7. Regarding Villas

Uptown, Plaintiff alleged that "I paid my rent every month," "A judge from Metro Court dismissed

the Villas from throwing out. But when I wrote that I have no air-conditioner he did not respond,"

"Villas Uptown money warrantud for being hurt their and no air condioniong refuse to give me

one," and "Villas Uptown because I got raped burgaled 3 time ran over by a car." [sic] Complaint

at 2-3, 6.

        United States Magistrate Judge Kirtan Khalsa notified Plaintiff that the Complaint failed

to state a claim because: (i) it does not allege sufficient facts showing that Defendants "SSI," Wells
Fargo, or Villas Uptown violated Plaintiff's legal rights, or that she is entitled to any relief that this

Court could grant; (ii) "Judge Jason Jaramillo," "a judge from Metro court" and "District Court"

are immune from suit; and (iii) it does not allege sufficient facts to show that any police officer

violated Plaintiff's rights. See Order, Doc. 6, filed June 21, 2021. Judge Khalsa ordered Plaintiff

to file an amended complaint and notified Plaintiff that failure to timely file an amended complaint

may result in dismissal of this case.

        Plaintiff did not file an amended complaint by the July 12, 2021, deadline. On June 23,

2021, Plaintiff filed a copy of a document from the Social Security Administration titled

"Redetermination Summary for Determining Continuing Eligibility for Supplemental Security

Income Payments." First Addendum. On July 13, 2021, Plaintiff filed her Second Addendum

which includes: (i) a two-page letter which is largely unintelligible and illegible in places; (ii) a

"Notice to Vacate for Non-Payment of Rent, Utilities or Other Sums;" (iii) the "Last Will and

Testament of John M. Marchiondo," dated September 9, 1976; and (iv) the "Last Will and

Testament of John M. Marchiondo," dated August 12, 1976, filed in Second Judicial District Court,

Bernalillo County, on May 26, 2015.

        The Court dismisses this case without prejudice because Plaintiff did not file an amended

complaint by the July 12, 2021, deadline. Liberally construing Plaintiff's original Complaint and

her First and Second Addendums to be an amended complaint, the amended complaint fails to

state a claim for the same reasons the original Complaint failed to state a claim.

        IT IS ORDERED that this case is DISMISSED without prejudice.



                                                _________________________________
                                                UNITED STATES DISTRICT JUDGE




                                                        2
